Exhibit 10.6

MODUSLINK GLOBAL SOLUTIONS, INC.

AMENDMENT NO. 2 TO

AMENDED AND RESTATED 1999 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

The Amended and Restated 1999 Stock Option Plan for Non-Employee Directors, as
amended (the “Plan”) of ModusLink Global Solutions, Inc., a Delaware
corporation, is hereby amended by deleting all references to “CMGI, Inc.” and
substituting in lieu thereof “ModusLink Global Solutions, Inc.”

***********

 

Adopted by the Board of Directors on September 24, 2008